DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/19/2022 has been entered.
Response to Amendment
The amendment submitted on 04/19/2022 has been considered by the examiner. Claim 1 is amended and claim 2 remains the same. Currently, claims 1-2 are pending and are being examined.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Lopez (US 20110152775 A1) in view of Melsky (WO 9629112) and Yuki (WO 2016035788 A1)
Regarding claim 1, Lopez discloses an infusion pipe 603 (fig. 8, vent cannula 603, paragraph 0003, “The cutting, infusion, and aspiration functions of the handpiece may be controlled by the remote control console…”, suggesting that the vent cannula is usable in an infusion operation) used in an ophthalmic operation (paragraph 0005, “In various embodiments, a trocar cannula may be configured for insertion into an eye to facilitate insertion and removal of instruments during surgery”) comprising:
an insertion part “I” to be inserted inside a cannula piercing part “Cp” of a cannula for piercing the eyeball (see annotated fig. 8 below, insertion part and cannula piercing part hereinafter labeled “I” and “Cp”, respectively), 
a joining part “J” having a diameter larger than a diameter  of the insertion part “I”, pressed and secured by the cannula when the insertion part is inserted into the cannula (see annotated fig. 8 below, joining part hereinafter labeled “J” wider than insertion part “I”) and pressed and secured by the cannula when the insertion part is inserted into the cannula (see annotated fig. 8 below, seal presses against joining part J, and the joining part J is secured to the cannula, see paragraph 0030, “The vent cannula 603 may have an outer diameter that is smaller than an inner diameter of trocar cannula 101 to allow the vent cannula 603 to slide past the seal 111 and into the trocar cannula 101.”) and 
a connecting part “Co” that connects the joining part and the insertion part, (see annotated fig. 8 below, connecting part, hereinafter labeled “Co”, connecting insertion part “I” and joining part “J”)
wherein the insertion part “l” is shorter than the cannula piercing part “Cp” (see annotated fig. 8 below, L1 of insertion part < L2 of cannula piercing part). 
Lopez fails to teach wherein the insertion part  is shorter than the joining part , and wherein a cross-section of the insertion part is an arc shape from which a part of a circle is cut out.

    PNG
    media_image1.png
    862
    604
    media_image1.png
    Greyscale

However, Melsky teaches a catheter tube to be placed within a patient (pg. 1, “the catheter consists of a tube, generally of silicone rubber… the distal end of the catheter resides in a patient’s vasculature”), wherein the tube is cut to the shortest possible length in order to minimize flow resistance (pg. 8, lines 26-28, “In other words, the catheter 11 may be trimmed at the time of implant so that is [sic] has the shortest possible length consistent with proper head placement in the patient, thus minimizing flow resistance”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the length of the insertion part disclosed in Lopez, as suggested by Melsky, for the purpose of minimizing flow resistance (see Melsky, pg. 8, lines 26-28), thereby making fluid transfer more efficient. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion part disclosed in Lopez to be shorter than the joining part for the purpose of minimizing flow resistance and making fluid transfer more efficient, and since Melsky suggests making the insertion part as short as possible (see Melsky, pg. 8, lines 26-28, lines 26-28, “In other words, the catheter 11 may be trimmed at the time of implant so that is [sic] has the shortest possible length consistent with proper head placement in the patient”), it would have been reasonably obvious to make it shorter than the joining part to minimize flow resistance.
Moreover, Yuki teaches a cross-section of the insertion part (fig. 1A, communicating portion 21) is an arc shape (see annotated figure 1A below) from which a part of a circle is cut out (fig. 1A, slit 23).

    PNG
    media_image2.png
    781
    487
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the insertion part disclosed in Lopez with the cross section of an arc shape from which a part of a circle is cut out, as taught by Yuki, for the purpose of providing suitable configuration for improving fluid flow to the eye by decreasing the fluid resistance within the tube, (see Yuki, Translation, pg. 5, paragraph 6, “However, in the above embodiment, the slit 23 is formed in the insertion portion 21. Therefore, the nutrient can flow into the insertion portion 21 not only though the opening on the distal end side of the insertion portion 21 but also through the slit 23. Thereby, the increase in the flow resistance of a nutrient can be suppressed”), thereby increasing the flow rate going through the insertion part.
Regarding claim 2, Lopez, as modified by Yuki, is silent to wherein the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section that is intact.
The property of an arc height of the cross-section of the insertion part is interpreted as a result-effective variable, subject to experimentation and testing. A result-effective variable is a parameter which achieves a recognized result. These results are obtained by the determination of optimum or workable ranges of said variable through routine experimentation. The property of an arc height of the cross-section of the insertion part achieves changing flow rates through routine experimentation. For example, in Yuki, the slit 23 is described as being an additional pathway for nutrient flow in addition to the opening on the distal end of the insertion portion 21, thus increasing nutrient flow rate. It would be reasonable to say that increasing the size of the slit 23 would increase nutrient flow. 
Therefore, it would have been obvious to one of ordinary skill in the art before the time the invention was made to modify the combined references by adjusting the arc height of the cross-section of the insertion part such that the arc height of the cross-section of the insertion part is 30% or greater and 90% or less of the outer diameter of a virtual circular cross-section in order to optimize fluid flow rate. See MPEP 2144.05(II)(A,B). Also see in re Boesch and Slaney, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
Applicant's arguments filed 04/19/2022 have been fully considered but they are not persuasive, or are moot in light of newly applied references 
In response to applicant's argument that Yuki is nonanalogous art, “First, Yuki is nonanalagous prior art in as much as this reference is neither (1) from the same field of endeavor as the claimed invention nor (2) reasonably pertinent to the problem faced by the inventor” it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Yuki is considered reasonably pertinent to the problem faced by the invention because it pertains to a conduit for supplying a fluid to a patient and improving flow rate. Even if Yuki seeks to ensure preventing disconnection between the port and to simplify connection, it still teaches the use of a cross-section with an arc shape for the purpose of increasing flow rate. Therefore, the combination of Lopez and Yuki Is still considered proper.
In response to the argument regarding claim 1, “Second, even assuming for the sake of argument that Yuki is analogous art, neither Lopez nor Yuki reads on claim 1 as amended”, the argument is rendered moot in light of a newly applied reference Melsky used to reject amended claim 1 asfully discussed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Von Berg (US 4953594 A) discloses a valve that varies flow resistance by varying the cross section and/or length of the flow passage
Di Nardo (US 20090234292) discloses a trocar cannula with a sealing means for an instrument being inserted therein
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785